DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-10 are directed to an apparatus. Therefore, claims 1-10 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Claim 1 sets forth the following limitations reciting the abstract idea of searching and evaluating medical institutions for a user:
receive a search request for a medical institution;
output a search result in accordance with an overall evaluation value based on an evaluation value in accordance with personal information of a user for an evaluation item for evaluating each of a plurality of medical institutions and an importance degree of the evaluation item on which the personal information is reflected.

The recited limitations above set forth the process for searching and evaluating locations (medical institutions) for a user based on their information. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claim 1 does recite additional elements, such as:
a processing circuitry;
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While claim 1 recites processing circuitry, the processing circuitry is just a device that includes a processor. As discussed in page 8 of the Applicant’s specification, the processing circuitry is a processor configured to achieve a function and executing the computer program from storage. Furthermore, the processor is not a particular device, but a generic processor as is known in the art, such as a central 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receive a search request…, etc.), performing repetitive calculations (output a search result…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
Dependent claims 2-10 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for evaluating medical institutions based on personal information. Thus, each of claims 2-10 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-10 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable by Michels (US 20190266133 A1) in view of Proidl (US 10,382,819 B2).

Regarding Claim 1: Michels discloses an apparatus comprising:
receive a search request for a medical institution; Michels discloses receiving an information request, such as a search query (Michels: [0039]; see also: [0105]).
output a search result in accordance with an overall evaluation value based on an evaluation value; Michels discloses placerank values selecting one or more features and using only those selected features to compute the placerank values (Michels: [0045]; see also: [0039]; [0049]; [0066]; [0097]; [0107]).

in accordance with personal information of a user for an evaluation item for evaluating each of a plurality of the medical institutions and an importance degree of the evaluation item on which the personal information is reflected. Notably, however, Michels does disclose where the importance of features comes from the perspective of consumers (Micheks: [0097]).
To that accord, Proidl does teach in accordance with personal information of a user for an evaluation item for evaluating each of a plurality of the medical institutions and an importance degree of the evaluation item on which the personal information is reflected. Proidl teaches providing search results according to attributes that are considered relevant to the user according to the user’s profile and preferences, and the user rating the attributes to how important they are (Proidl: col. 3, ln. 50-58; see also: col. 4, ln. 20-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the personal information for an evaluation item and an importance of the evaluation item to the invention of Michels. One of ordinary skill in the art would have been motivated to do so in order to provide more relevant results and a more efficient method to improve the detail of the search request (Proidl: col. 1, ln. 33-39).

Regarding Claim 2: Michels in view of Proidl discloses the limitations of claim 1 above. 
Michels does not explicitly teach the evaluation value being obtained through evaluation by an external system configured to evaluate a medical institution based on the personal information that is information input by the user as an individual. Notably, however, Michels does disclose providing an API to external servers to compute the placerank values (Michels: [0055]) and selecting features to compute the placerank values (Michels: [0045]).
To that accord, Proidl does teach the evaluation value being obtained through evaluation by an external system configured to evaluate a medical institution based on the personal information that is information input by the user as an individual. Proidl teaches the user’s personal profile, and the user providing ratings to the importance of the attributes (Proidl: col. 3, ln. 51-67).


Regarding Claim 4: Michels in view of Proidl discloses the limitations of claim 1 above.
Michels further discloses an apparatus comprising:
derives a recommendation degree of each of a plurality of the medical institutions in accordance with the overall evaluation value of the medical institutions; Michels discloses ordering/ranking the results based on the placerank values (Michels: [0109]; see also: [0041]).
outputs, as the search result, information of the medical institutions in which the derived degree of recommendation is indicated. Michels discloses displaying the results to the user (Michels: [0042-0043]).

Regarding Claim 5: : Michels in view of Proidl discloses the limitations of claim 1 above.
Michels further discloses an apparatus comprising:
requests a recommendation degree of each of a plurality of the medical institutions in accordance with the overall evaluation value of the medical institution; Michels discloses receiving an information request, such as a search query (Michels: [0039]; see also: [0105]).
outputs, as the search result, information of the medical institution in which the recommendation degree acquired as a reply to the request is indicated. Michels discloses displaying the results to the user (Michels: [0042-0043]).

Regarding Claim 6: Michels in view of Proidl discloses the limitations of claim 4 above.
Michels further discloses an apparatus comprising:
adjusts the importance degree of the evaluation item based on the personal information of the user; Michels discloses updating the importance label in real time as information comes in (Michels: [0097-0098]).
derives the recommendation degree in accordance with the overall evaluation value based on the adjusted importance degree of the evaluation value. Michels discloses recomputing the placerank values with the updated information (Michels: [0097-0099]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentably by the combination of Michels (US 20190266133 A1) and Proidl (US 10,382,819 B2), in view of Halbrook (US 20200034910 A1).

Regarding Claim 3: The combination of Michels and Proidl discloses the limitations of claim 1 above.
The combination does not explicitly teach the evaluation value being obtained through evaluation by an external system configured to evaluate a medical institution based on the personal information that is information based on a result of a sensing by a sensor configured to sense the user as an individual. Notably, however, Michels does disclose providing an API to external servers to compute the placerank values (Michels: [0055])
To that accord, Halbrook does teach the evaluation value being obtained through evaluation by an external system configured to evaluate a medical institution based on the personal information that is information based on a result of a sensing by a sensor configured to sense the user as an individual. Halbrook teaches a sensor to identify a customer or customer device, and retrieve a customer profile (Halbrook: [0083-0084]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the personal information based on a result of a sensing of the user to the invention of the combination of Michels and Proidl. One of ordinary skill in the art 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentably by the combination of Michels (US 20190266133 A1) and Proidl (US 10,382,819 B2), in view of Ghani (US 20170116384 A1).

Regarding Claim 7: The combination of Michels and Proidl disclose the limitations of claim 1 above.
The combination does not explicitly teach an apparatus comprising:
determine whether the medical institution is visitable by the user;
outputs, as the search result, information of the medical institution determined to be visitable.
Notably, however, Michels does disclose searching medical providers (Michels: [0049]).
To that accord, Ghani does teach an apparatus comprising:
determine whether the medical institution is visitable by the user; Ghani teaches identifying if a healthcare professional has open times for appointments (Ghani: [0068]).
outputs, as the search result, information of the medical institution determined to be visitable. Ghani teaches displaying the open appointments that match the customer’s specifications, such as in a calendar display (Ghani: [0068-0069]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the determining of whether an institution is visitable and displaying the information to the invention of the combination of Michels and Proidl. One of ordinary skill in the art would have been motivated to do so in order to provide more access for patients to receive medical attention (Ghani: [0005-0008]).

Regarding Claim 8: The combination of Michels and Proidl, in view of Ghani disclose the limitations of claim 7 above.
The combination does not explicitly teach an apparatus comprising:
determines whether the medical institution is visitable by the user in a set time;
outputs, as the search result, information of the medical institution that is visitable in the set time.
Notably, however, Michels does disclose searching medical providers (Michels: [0049]).
To that accord, Ghani does teach an apparatus comprising:
determines whether the medical institution is visitable by the user in a set time; Ghani teaches identifying if a healthcare professional has open times for appointments (Ghani: [0068]).
outputs, as the search result, information of the medical institution that is visitable in the set time. Ghani teaches displaying the open appointments that match the customer’s specifications, such as in a calendar display (Ghani: [0068-0069]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the determining of whether an institution is visitable at a set time and displaying the information to the invention of the combination of Michels and Proidl. One of ordinary skill in the art would have been motivated to do so in order to provide more access for patients to receive medical attention (Ghani: [0005-0008]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentably by the combination of Michels (US 20190266133 A1) and Proidl (US 10,382,819 B2), in view of Yoon (US 20170124523 A1).

Regarding Claim 9: The combination of Michels and Proidl disclose the limitations of claim 1 above.
The combination does not explicitly teach reserves a visit to the medical institution included in information output as the search result. Notably, however, Michels does disclose searching medical providers (Michels: [0049]).
To that accord, Yoon does teach reserves a visit to the medical institution included in information output as the search result. Yoon teaches searching hospitals, and automatically sending a request for a possible appointment time (Yoon: [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the reservation of a visit to the medical institution to the invention of the combination of Michels and Proidl. One of ordinary skill in the art would have been motivated to do so in order to provide required medical treatment for a user (Yoon: [0081]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentably by the combination of Michels (US 20190266133 A1), Proidl (US 10,382,819 B2), and Yoon (US 20170124523 A1) in view of Mehta (US 20170124853 A1).

Regarding Claim 10: The combination of Michels, Proidl, and Yoon discloses the limitations of claim 9 above.
The combination does not explicitly teach wherein the processing circuitry reports to the medical institution even without reception of an operation from the user when the personal information indicates emergency. 

To that accord, Mehta does teach wherein the processing circuitry reports to the medical institution even without reception of an operation from the user when the personal information indicates emergency. Mehta teaches sending an alert autonomously without user input when data indicates an emergency situation (Mehta: [0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the automatic report to the medical institution when the personal information indicates an emergency to the invention of the combination of Michels, Proidl, and Yoon. One of ordinary skill in the art would have been motivated to do so in order to augment the ability to respond to emergencies (Mehta: [0002]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stoll (US 20130311337 A1): Stoll discloses a system for selecting a vendor based on category scores weighted by set priorities by the user to determine an overall vendor score..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625